Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .      
This office action is responsive to the Request for Continued Examination, Amendment and Remarks filed 13 April 2021. Claims 1-33 remain pending and presently under consideration in this application
Response to Amendment
Applicants have amended the base independent claim 1 to require that the claimed liquid-crystalline medium comprise a combination of: 
- compound CC-3-V, 
- two or more compounds of formula 2, 
- one or more compounds of formula XIII, 
- one or more compounds of formula 3, 4 and/or 5, 
- one or more compounds of formula 6 and/or 7, and 
- one or more compounds of formula XV and/or XVI.
Applicants have amended independent claim 32 to require that the claimed liquid-crystalline medium comprise a combination of: 
- one or more compounds of general formula 1 instead of the more specific compound CC-3-V as in claim 1, 
- two or more compounds of formula 2, 
- one or more compounds of formula XIII, 
- one or more compounds of formula 3, 4 and/or 5, and
- one or more compounds of formula 7.
Applicants have amended independent claim 33 to require that the claimed liquid-crystalline medium comprise a combination of: 
- one or more compounds of general formula 1 instead of the more specific compound CC-3-V as in claim 1, 
- two or more compounds of formula 2, 
- one or more compounds of formula XIII, 
- one or more compounds of formula 3, 4 and/or 5, and
- one or more compounds of formula 6 and/or 7, and 
– one or more compounds of formula XVIIIa, XVIIIb and/or XVIIIc.
The rejection of claims 1, and 21 under 35 U.S.C. 112(b) or 35 U.S.C. 112(pre-AIA ), second paragraph, as set forth in the previous FINAL office action on the merits, is hereby withdrawn in view of applicants’ amendments to the same. 
The rejection of claims under 35 U.S.C. 103 Jung et al. (DE 10 2008 046 250 A1), as set forth in the previous FINAL office action on the merits, is hereby withdrawn in lieu of the rejection of claims over Kaetzel (‘ 854) under each of 35 U.S.C. 102(a)(1) and 35 U.S.C. 103 as follows.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13, 17 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 (amended) is rejected as being vague and indefinite when it recites “one or more compounds of formula XV and one or more compounds of formula XVI” and “with exclusion of the compounds of formula 4 from the compounds of formula XVI”; the scope of the protection sought is not clear since claim 1, from which claim 13 depends, has been amended to recite that the claimed liquid-crystalline medium further comprise “and one or more compounds of formula XV and/or XVI” with the caveat that “with exclusion of the compounds of formula 4 from the compounds of formula XVI”. Claim 13 (amended) fails to particularly point out and distinctly claim the contents of the claimed liquid-crystalline medium.
Claim 17 (amended) is rejected as being vague and indefinite when it recites 
    PNG
    media_image1.png
    359
    652
    media_image1.png
    Greyscale
; the scope of the protection sought is not clear since claim 1, from which claim 17 depends, has been 
Claim 21 (amended) is rejected as being vague and indefinite when it recites “and optionally further mesogenic compounds and optionally” (emphasis added); the scope of the protection sought is not clear, since there is insufficient antecedent basis for “mesogenic compounds”. Claim 21 (amended) fails to particularly point out and distinctly claim the process for producing the liquid-crystalline medium.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 7, 8, 10-14, 16, 17, 21, 29 and 32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kaetzel (U.S. Patent No. 9,737,854). 
CC-3-V with at least one compound inclusive of the compound of the present formula 1b as represented therein by CC-3-V1, at least one compound inclusive of the compound of the present formula 1d as represented therein by CC-3-2V1, at least two compounds inclusive of the compound of the present formula 2 as represented therein by PGP-1-2V, PGP-3-2V, and/or PGP-3-2V, at least one compound inclusive of the compound of the present formula XIII as represented therein by PP-1-2V1, and at least one compound inclusive of the compound of the present formula 5 as represented therein by PGUQU-4-F, at least one compound inclusive of the compound of the present formula 6 as represented therein by CPGU-3-OT, at least one compound inclusive of the compound of the present formula 7 as represented therein by CCGU-3-F, at least one compound inclusive of the compound of the present formula XV as represented therein by CDUQU-3-F, at least one compound inclusive of the compound of the present formula XVI as represented therein by DGUQU-4-F, at least one compound inclusive of the compound of the present formula IV as represented therein by CCP-V-1 and/or CCP-V2-1, at least one compound inclusive of the compound of the present formula X as represented therein by CCP-3OCF3. Also note that Example 91a (column 144, line 63) illustrates the further incorporation of a stabilizing compound:

    PNG
    media_image2.png
    163
    671
    media_image2.png
    Greyscale
.

    PNG
    media_image3.png
    560
    604
    media_image3.png
    Greyscale
 . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 9, 15, 18-20, 22-28, 30, 31 and 33 are rejected under 35 U.S.C. 103 as being obvious over Kaetzel (U.S. Patent No. 9,737,854). 
Please refer to preceding paragraph 14 for the disclosure of Kaetzel. Although Kaetzel does not expressly illustrate the further inclusion of the compounds of the . 
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

Response to Arguments
Applicant's arguments filed 13 April 2021 with respect to the issue under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, in claim 17 have been fully considered but they are not persuasive. 
Applicant’s arguments filed 13 April 2021 with respect to the rejection of claims under 35 U.S.C. 103 over Jung et al. (DE 10 2008 046 250 A1), as set forth in the previous FINAL office action on the merits, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Geraldina Visconti whose telephone number is (571)272-1334.  The examiner can normally be reached on Monday-Friday, 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia H Kelly can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


GERALDINA VISCONTI
Primary Examiner
Art Unit 1722



/GERALDINA VISCONTI/Primary Examiner, Art Unit 1722